DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 8/8/2022 in response to Office Action (non-final rejection) mailed 3/9/2022. 
Claims 1-11 were previously pending. With Applicant’s filing of 8/8/2022 Claims 1, 3-6, and 11 are amended, and Claims 2 and 7-10 are as previously presented. Presently Claims 1-11 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 11 was previously interpreted under 35 USC 112(f). In light of Applicant’s amendment such interpretation is now avoided.

Response to Amendment
Claims 1 and 11 were previously objected to for various informalities. In light of Applicant’s amendment, these objections are withdrawn.
Claims 1-11 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 line 2:
manufacturing a shaped object used as a part when creating on object that

Claim 11 line 1: 
A shaping device for a shaped object used as a

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the recited limitations for forming an end colored portion, which is a portion to be colored in the end region, using the coloring material and the light reflective material, so that a light reflectivity of the end colored portion is higher than that of the surface colored portion, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-10 are allowable as depending from an allowable base claim.
Claim 11 is allowable because the recited limitations for an end colored portion, which is a portion to be colored in the end region, is formed to have a light reflectivity higher than that of the surface colored portion using the coloring material and the light reflective material, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. 
A close prior art reference of record Tanaka discloses a method of manufacturing a product, in which the product is manufactured for use as a piece when an object which is three-dimensional and assembled by combining a plurality of the pieces is created, the method comprising: building the product by adding a plurality of layers of an ink using an inkjet head configured to eject the ink as a material for building, the product including a surface region that partially forms a surface of the object in a state in which the object is assembled, an end region extending from an edge portion of the surface region to an interior of the object in a state in which the object is assembled, the end region being an end portion on another one of the plurality of the pieces in the interior of the object in a state in which the object is assembled, and an inside region that is a portion other than the surface region and the end region, the inside region partially forming the interior of the object in a state in which the object is assembled; forming at least a part of the surface region in a colored state using a coloring ink; forming at least a part of the inside region as a light-reflective region using a light-reflective ink; and forming at least a part of a portion along the edge portion of the surface region in the end region, in a colored state using the coloring ink. Tanaka does not disclose forming an end colored portion, which is a portion to be colored in the end region, using the coloring material and the light reflective material, so that a light reflectivity of the end colored portion is higher than that of the surface colored portion.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743